Citation Nr: 1721631	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 16, 2010, and in excess of 40 percent thereafter for disc bulge L3-L5 with lumbar strain, intervertebral disc syndrome (IVDS) and degenerative arthritis.

2.  Entitlement to an initial rating for in excess of 10 percent prior to March 23, 2011, and in excess of 40 percent thereafter for radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1997 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was previously before the Board in March 2015, when it was remanded to obtain outstanding treatment records and a new VA examination, as the most recent examination, dated April 2013, was inadequate for adjudication of the claims.  As discussed below, the Board finds that another remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a statutory duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  VA's duty to assist includes providing a medical examination [*14]  or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

In this case, in its March 2015 remand, the Board determined that a new VA examination was necessary.  The most recent VA examination, performed in April 2013, is inadequate because the VA examiner's physical findings are incomplete and inconsistent.  Regarding the Veteran's back condition, the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In the peripheral nerve condition portion of the examination, however, the same examiner indicated that the Veteran had severe right lower extremity numbness and paresthesias and/or dysesthesias due to his right leg radiculopathy.  Notwithstanding the examiner's finding that the Veteran had numbness and paresthesias, the examination report indicated muscle strength testing, reflex and sensory examination of the Veteran's lower extremities was within normal limits.  No other testing or studies were documented.  Lastly, with regard to the symptoms that the examiner documented, the examiner did not indicate which nerve or nerves were affected. 

The Board's March 2015 Remand included directives to provide the Veteran with a new VA examination.  The record, however, indicates that the examination was not conducted as the correctional facility where the Veteran is incarcerated did not respond and therefore the examination request was canceled.  See VA 21-2507a Request for Physical Examination, November 2016.  The record does not include any documentation of attempts to contact the Veteran or the correctional facility.  As a result of the appointment request being canceled, the RO issued a Supplemental Statement of the Case (SSOC) denying the Veteran's claims.

The U.S. Court of Appeals for Veterans Claims (Court) has held that an incarcerated Veteran must be accorded the same assistance as his fellow law-abiding veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. App. 185 (2002).  Although VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at a VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  The record currently available to the Board is insufficient to show that such procedures were followed.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also M21-1, Part III, Subpart iv.3 (outlining procedures for incarcerated Veterans).  Given the evidence of record, this must be accomplished on remand.

In light of the fact that the most recent VA examination report is inadequate due to the inconsistencies stated above, and that the attempts to obtain an examination were not adequately documented, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant, outstanding treatment records, to include any emergency treatment and physical therapy records and clinical records from the Veteran's correctional facility.  If a release is obtained, undertake the appropriate efforts to obtain them in accordance with 38 C.F.R. § 3.159.  

2.  Undertake the necessary efforts to schedule the Veteran for a medical examination for the purpose of determining the severity of his service-connected back disability and his right lower extremity radiculopathy.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  All efforts to obtain an examination should be clearly documented in the record.  

3.  The examiner should be requested to specifically delineate all symptoms associated with the Veteran's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.

The examination report should include range of motion in degrees for the spine.  The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the appellant's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

The examiner should also describe the nature and extent of the Veteran's radiculopathy of the right lower extremity, and which nerves (if any) are affected.  The examiner should discuss the degree of impairment.  

4.  Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


